Citation Nr: 9901539	
Decision Date: 01/21/99    Archive Date: 02/01/99

DOCKET NO.  93-20 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased rating for a neuroma of the right 
third interspace of the right foot, currently evaluated as 10 
percent disabling. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1975 to July 
1978.

This appeal arises from a decision by the Togus, Maine 
Department of Veterans Affairs (VA) Regional Office (RO).     


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The service-connected foot disability is manifested by a 
separation of the right second and third toes, a slight 
hammer toe deformity of the second and third toes and some 
discomfort, alleviated by over the counter pain medication. 


CONCLUSION OF LAW

An evaluation greater than 10 percent for a neuroma of the 
right third interspace of the right foot is not warranted.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.40, 4.71a, 
4.124a, Diagnostic Codes 8799-5284 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran's assertion of an increase in severity of a 
service-connected disorder constitutes a well-grounded claim 
requiring the VA fulfill the statutorily required duty to 
assist 38 U.S.C.A. § 5107(a) (West 1991) because it is a new 
claim and not a reopened claim.  Proscelle v. Derwinski, 2 
Vet.App. 629, 632 (1992).

Disability evaluations are determined by the application of a 
schedule of rating which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991), 38 
C.F.R. Part 4 (1997).  When a question arises as to which of 
two evaluations shall be assigned, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1997).

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet.App. 
589 (1991).  These regulations include 38 C.F.R. § 4.1 
(1996), which requires that each disability be viewed in 
relation to its history and that there be an emphasis placed 
upon the limitation of activity imposed by the disabling 
condition, and 38 C.F.R. § 4.2 (1996), which requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  In 
cases of functional impairment, 38 C.F.R. § 4.10 (1997) 
requires medical evaluations to be based upon lack of 
usefulness, and medical examiners to furnish a full 
description of the effects of the disability upon a persons 
ordinary activity, in addition to etiological, anatomical, 
pathological, laboratory, and prognostic data which are 
ordinarily required for medical classification.  This 
evaluation includes functional disability due to pain under 
the provisions of 38 C.F.R. § 4.40 (1997).  Functional 
impairment due to pain must also be considered. 38 C.F.R. § 
4.59 (1997), DeLuca v. Brown, 8 Vet.App. 202 (1995).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, in accordance with 38 C.F.R. §§ 4.2, 
4.41 (1997), the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 
Vet.App. 55 (1994).

Factual Background

A rating action in August 1989 awarded the veteran service 
connection for a third interspace neuroma, right foot based 
on the veteran's service medical records revealing that a 
neuroma was removed from her right foot in January 1978. 

A VA operation report dated in May 1992 states that a neuroma 
was excised from between the second and third metatarsals.  
An August 1992 treatment note states that the veteran was to 
be issued orthotics and told to wear them in all shoes as 
much as possible.  

During the veteran's personal hearing in November 1992, she 
testified that she had a space almost three quarters of an 
inch wide between her second and third toes.  Since the 
surgery her second toe lay on its side so that the nail 
actually hit the floor.  Her doctor told her that that could 
be corrected by further surgery.  She limped some, not as 
much as before her latest surgery.  She was experiencing 
sharp pain every day and severe pain occasionally.  She 
experienced muscle spasms in her right foot.  She used a cane 
occasionally.  She had orthotics that would fit only in her 
sneakers.  She wore the orthotics for a couple of hours, 
until they became uncomfortable.  She was taking Piroxicam 
for pain.  

In October 1995 the Board remanded the veteran's increased 
rating appeal for treatment records and a new orthopedic 
examination.

The report of a VA special orthopedic examination dated in 
July 1998 states that the veteran had had foot surgery in 
1977.  She was separated from active service in 1978 but her 
feet were still symptomatic.  She had surgery on both feet in 
May 1992.  She had constant bilateral foot pain for two or 
three years after the last surgery.  However, in the two or 
three years prior to the examination, the frequency and 
severity of her pain was markedly less than previously.  She 
stated that recently the pain has been weekly rather than 
daily.  The episodes last from an hour to a few hours.  She 
did not know what caused the pain flare-ups.  The pain abates 
when she takes an Aleve tablet and has a foot massage.  In 
the last year she has rarely used a transcutaneous electro-
nerve stimulator (TENS) unit that was issued to her in the 
past.  She was not using orthotics or special shoe wear.  She 
has developed a deformity in her right foot; a space has 
developed between her second and third toes and those two 
toes have a tendency to press down, causing nail bed pressure 
and frequent ingrown toenails.

On examination her gait was normal.  A five-centimeter fine 
scar was over the first metatarsal phalangeal joint.  In the 
second web space was a three centimeter fine scar and a two 
centimeter fine scar was present in the third web space.  All 
three scars were nontender.  An obvious deviation which 
measured two centimeters was observed between the second and 
third toes at the base of the nail beds.  The second toe had 
a hammer toe at the proximal interphalangeal joint that 
caused the nail and the distal tuft to rest on the ground.  
The second toe diverged toward the first toe.  The first toe 
had a slight tendency to overlap the second toe.  The third 
toe deviated laterally and there was a slight hammer toe 
deformity at the distal interphalangeal (DIP) joint with a 
terminal tuft tending to rest on the ground.  There was no 
sign of any nail bed irregularities.  There was some slight 
decrease in sensation to touch about the third toe.  

Regarding the right foot, the impression was that the veteran 
had deformities between the second and third proximal 
interphalangeal joint of the second toe and the dip joint of 
the third toe.  Some discomfort was noted in the mid-
metatarsal area as the metatarsal heads were compressed 
together.  No loss of movement was noted, especially in the 
metatarsal phalangeal joints.  

Analysis

Severe foot injuries warrant a 30 percent evaluation.  
Moderately severe foot injuries warrant a 20 percent 
evaluation.  Moderate foot injuries warrant a 10 percent 
evaluation.  Actual loss of use of the foot, is rated as 40 
percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5284 
(1998).

The record indicates that even though the veteran has a 
deformity of the right foot, her symptoms have decreased 
substantially since her last examination.  She now has pain 
on a weekly rather than daily basis.  She no longer needs a 
prescription pain medication; she now uses an over the 
counter pain medication.  She rarely needs to use her TENS 
unit.  The veteran testified that she is no longer using 
orthotics.  On examination she had some discomfort in the 
mid-metatarsal area when the metatarsal heads were pressed 
together.  There was no loss of movement noted at any of the 
metatarsal phalangeal joints.  She was noted to have a normal 
gait on ambulation.  In combination, these findings do not 
equate to moderately severe foot impairment.  The Board finds 
that the veteran does not have foot injury residuals 
sufficient to warrant a higher evaluation under Diagnostic 
Code 5284.  


ORDER

Entitlement to an increased rating for a neuroma of the right 
third interspace of the right foot is denied. 



		
	RENÉE M. PELLETIER 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
